Action to recover damages for personal injuries sustained by the plaintiff through the alleged negligence of the defendant in the operation of an automobile truck which collided with a parked taxicab in which the plaintiff was seated. The issues were tried and submitted to the jury, which rendered a verdict in favor of the plaintiff, upon which judgment was entered. Defendant appeals. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Davis, Adel, Taylor and Close, JJ.